J-A02019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 B.J.S.,                                :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                    Appellant           :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 D.F.K.                                 :    No. 1106 MDA 2018

                Appeal from the Order Entered June 8, 2018
  In the Court of Common Pleas of Columbia County Domestic Relations at
                          No(s): 00306-DR-2009,
                          PACSES NO. 421111164


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY DUBOW, J.:                             FILED JUNE 28, 2019

      Appellant B.J.S. (“Mother”) seeks review of the child support Order

dated June 8, 2018, which the Columbia County Court of Common Pleas

entered after remand by this Court. After careful review, we affirm.

      A panel of this Court previously summarized the facts and procedural

history of this case as follows:

      Mother and Father married in 1999 and separated in 2009. Two
      children were born during the marriage in 2002 and 2006.

      In September 2009, Mother filed a complaint for child support and
      spousal support. On November 4, 2009, Mother obtained a child
      support award in the amount of $1,005.12 per month. The court
      did not award Mother spousal support.

      In early 2015, Mother filed a petition for modification. On
      December 17, 2015, a master held a hearing during which Mother
      presented testimony regarding unreimbursed medical and
      tutoring expenses.   Father testified about his income from
      wrestling camps that he operated and defended discrepancies
J-A02019-19


     between his total bank deposits and the income he claimed in his
     federal taxes. Father attributed the discrepancies to money he
     earned from investments and contributions by his paramour, L.C.,
     to a shared credit account. On March 24, 2016, the master held
     a second hearing in which Mother and Father provided further
     detail regarding their income and child-related expenses.

     On March 31, 2016, the master authored a recommendation and
     report awarding Mother child support of $764.68 per month. The
     master calculated this award using an agreed-upon monthly
     earning capacity for Mother of $2,164.70. The master determined
     that Father’s monthly earning capacity was $5,096.92 by
     averaging his Schedule C net income for 2013, 2014 and 2015.
     Utilizing the support guidelines, the master arrived at a child
     support award of $955.98 per month, which it deviated downward
     pursuant to Pa.R.C.P. 1910.16–5 due to substantial other income
     in Mother’s household provided by her current husband, G.S. The
     master made an additional twenty percent reduction pursuant to
     Pa.R.C.P. 1910.16–4(c) due to Father’s significant period of partial
     custody.

     Mother filed exceptions to the master’s recommendation and
     report, and by order dated July 25, 2016, the trial court denied
     and dismissed her exceptions. The court adopted the master’s
     report and confirmed the previously calculated child support
     award. Mother appealed to this Court at 1293 MDA 2016. Mother
     filed a brief in this Court; Father did not.

     By Memorandum dated May 4, 2017, this Court vacated the CCP’s July

25, 2016 Order and remanded for the trial court to recalculate Appellee’s net

income and support obligation. B.J.S. v. D.F.K., 1005 MDA 2017, at 2-3 (Pa.

Super. filed Apr. 20, 2018); B.J.S. v. D.F.K., No. 1293 MDA 2016 (Pa. Super.

filed May 4, 2017).

     On May 19, 2017, in response to our remand, the trial court entered an

Opinion and Order, summarized as follows:

     The trial court stated that our decision required it to determine
     the amount of Father’s investment income and wrestling camp

                                    -2-
J-A02019-19


     earnings. The court confined its analysis of these issues to the
     transcripts from the December 17, 2015 and March 24, 2016
     hearings and documents admitted into evidence during these
     hearings. It declined to admit other documentary evidence, such
     as bank statements that Mother’s attorney used to cross-examine
     Father.

     With regard to Father’s investment income, the court placed
     heavy weight on (1) Father’s 2014 tax return, which reported
     $750.00 as dividend income and $14.00 as capital gain income,
     totaling $764.00 and (2) Father’s 2015 tax return, which reported
     no dividend or capital gain income. The court also summarized
     Father’s testimony concerning his investment income as follows:

        Father testified that he had “other investments” and stated
        that he transfers these investments through his checking
        accounts. When referring to these “other investments,”
        Father was not asked, nor did he state, the income level or
        principal value of those particular investments. Father
        explained that he handles his mother’s investments, and
        that these investments were “underperforming” and he
        and his mother “decided to do something about it. We
        closed it and she sent the money down to me and I’m going
        to invest it down here in this area.” This asset was in
        Father’s name since about 1993 or 1994, during which
        time he was married to Mother. Father testified that he
        intended to keep this asset for [his] mother and not
        liquidate it. This amount was reflected in a deposit of
        $26,661.13 on Father’s September 30, 2015 bank
        statement of which half was Father’s. In attempting in
        good faith to explain deposits into his account two (2)
        years after the fact with no preparation, Father testified:
        “I may have liquidated some investments—moved them
        into my account and reinvested them. Stuff like that . . .
        I don’t know. I am thinking liquidating other investments.”

        That is the extent of the record expressly dealing with
        “investment income.”




                                   -3-
J-A02019-19


       Trial Ct. Op. 5/19/17, at 7-8.1

       The trial court “accept[ed] as credible and of greatest weight the
       information on Father’s tax returns.” Id. at 8; see also id. at 6
       (Father’s tax returns were credible “given the reliable regularity
       of reporting interest, dividends and investment sales via Form
       1099’s and the penalties for not reporting same”). The court thus
       found Father’s investment income to be $764.00, or $63.67 per
       month.

       With regard to wrestling camp income, the trial court determined
       that Father made net income before taxes of $1,143.00 in 2014
       and $696.00 in 2015. The court found that the drop in net income
       was the result of market conditions, not Father’s voluntary choice,
       so it set Father’s earning capacity for wrestling camp income at
       the 2015 level of $696.00 per year, or $58.00 per month.

       Adding Father’s monthly investment income and monthly
       wrestling income together, the court raised Father’s monthly
       earning capacity by $112.67, from $5,096.92 to $5,218.59. The
       court stated:

           No matter how one computes it, the record does not
           support a conclusion by this fact finder (given
           consideration of the totality of the record, consideration of
           only that evidence which we find to be credible and
           according evidence deemed to be credibie the weight we
____________________________________________


       1 In another passage, the court described Father’s testimony as
       credible and attributed his inability to remember bank deposits to
       the passage of time:

           Father ran all gross receipts from his business, all business
           expenses and all personal disbursements in and out of his
           checking account. It is beyond fairness to show someone
           in business their checking account statement for a given
           month two years prior and to expect them to recollect with
           complete certainty the nature of a particular deposit at that
           time.

       Id. at 2 n.1.



                                           -4-
J-A02019-19


           deem it to deserve[]) that Father made $141,617.00 in
           deposits in 2014 . . . These deposits are not accepted as
           credible proof, nor proof of any significant weight, of
           Father’s “investment income.”

       Id. at 5.
                                          ***

       Utilizing the support guidelines, the trial court calculated Father’s
       child support obligation as $1,033.01 per month, which it reduced
       by ten percent to $929.71 per month. Id. at 11.

B.J.S., 1005 MDA 2017, at 6-9.

       Mother again appealed. On August 1, 2017, the trial court filed both a

Rule 1925(a) Opinion and a Supplemental Rule 1925 Opinion.

       On April 20, 2018, this Court quashed the appeal, concluding that the

trial court did not have jurisdiction to enter its May 19, 2017 Order because

the record had not yet been returned from our Court.2

       On June 8, 2018, the trial court issued an Opinion and Order

incorporating its May 19, 2017 and August 1, 2017 Opinions, and the analysis

in its Order filed September 18, 2017.3 The trial court then modified its March

31, 2016 Order, setting child support at $929.71 per month, plus $30 per



____________________________________________


2 Notwithstanding the quashal, the panel nonetheless “offered several points
that the trial court might consider during further proceedings,” after correctly
recognizing that this Court “cannot direct the trial court on what support
decision to reach, for that would usurp the trial court’s role as factfinder.”
B.J.S., 1005 MDA 2017, at 16-18 (emphasis added).

3In its September 18, 2017 Order, the trial court incorporated its Custody
Order dated June 30, 2014 into the record and explained its August 10, 2017
Supplement Rule 1925(a) Opinion.

                                           -5-
J-A02019-19


month on the arrears, if any, and apportioning tutoring expenses and

unreimbursed medical expenses. The court otherwise affirmed its March 31,

2016 Order, and made this new order effective as of March 13, 2015, the date

Appellant filed the Petition for Modification at issue.

      Mother appealed and filed a Pa.R.A.P. 1925(b) Statement. She raises

the following issues in this appeal:

      I. Whether the trial court abused its discretion by failing to strictly
      follow the Superior Court’s order to vacate the court of common
      pleas’ order dated July 25, 2016 and to include all [of Father]’s
      income including investment income and wrestling camp income
      which has been calculated to be $141,617.83, as directed, when
      calculating [Father]’s child support allegation.

      II. Whether the trial court erred in awarding a substantial custody
      deviation in this case in light of the lower court’s order granting
      the inclusion in the record of the July 1, 2014 and June 1, 2015
      custody orders which clearly demonstrates that [Father] does not
      exercise 40% or more of the custody of the minor children.

      III. Whether the trial court erred in awarding a child care deviation
      in this case as it is not supported by any evidence presented and
      it is unreasonable to award a deviation for child care for children
      of this age.

      IV. Whether the trial court erred when it failed to award
      unreimbursed medical expenses for the children, which were
      preserved by [Mother] by presenting the unreimbursed medical
      expense evidence to the Columbia County Domestic Relations
      Office.

Mother’s Brief at 5.

      Appellate review of a child support order is very narrow.           We may

reverse a support order only if we find that the Order cannot be sustained on

any valid ground. Krebs v. Krebs, 944 A.2d 768, 772 (Pa. Super. 2008).


                                       -6-
J-A02019-19


This Court “will not interfere with the broad discretion afforded the trial court

absent an abuse of the discretion or insufficient evidence to sustain the

support order.” Id. (citation and quotation omitted). “An abuse of discretion

is not merely an error of judgment; if, in reaching a conclusion, the court

overrides or misapplies the law, or the judgment exercised is shown by the

record to be either manifestly unreasonable or the product of partiality,

prejudice, bias or ill will, discretion has been abused.” Arbet v. Arbet, 863

A.2d 34, 39 (Pa. Super. 2004) (citation and quotation omitted). Importantly,

we acknowledge, “the duty to support one's child is absolute, and the purpose

of child support is to promote the child's best interests.” Id. (citation and

quotation omitted).

      In her first issue, Mother avers that, on remand from this Court’s May

4, 2017 decision, the trial court refused to follow this Court’s directives and

improperly calculated Father’s interest income and income from the wrestling

camp. Mother’s Brief at 14. Appellant’s sole specific claim of error in the

appeal before us is that the trial court “went so far as to include numbers for

investment income that were not testified to but were merely plucked from a

portion of a tax return submitted by [Father.]” Id. at 14.

      After providing a detailed chart citing to the Notes of Testimony

summarizing the evidence pertaining to Father’s deposits that was actually

admitted, the court noted that Father’s 2014 Form 1040, admitted as Ex. D-




                                      -7-
J-A02019-19


5, showed investment income of $750.00 in dividend income and $14.00 in

capital gains income. In crediting this evidence, the trial court stated:

      Given the reliable regularity of reporting interest, dividends and
      investment sales via Form 1099’s and the penalties for not
      reporting the same, this “investment income” is accepted as
      credible. Banks and brokers are extremely regular and accurate
      in their reporting of investment income via 1099’s, and 1099’s are
      transmitted to the taxpayer and the IRS. In today’s business
      world, production of 1099’s is computerized, at least by banks and
      brokerage houses. A taxpayer would be extremely foolish to think
      he or she could omit reporting investment income which was
      reported by a bank or a broker to the IRS via a 1099. The IRS
      computers know before a taxpayer files his or her return what
      level of 1099 gross revenue the taxpayer earned, because banks,
      brokers and contractors paying more than $600.00 compensation
      per year must send a Form 1099 to the taxpayer and the IRS on
      or before January 31st of each year. Father testified that his 2014
      Form 1040 (Ex. D-5) was accurate [ ] and that testimony is also
      accepted as credible. All of this combined renders Father’s
      reporting of his investment income on his tax returns highly
      credible.     If Father’s mother gifted Father income from
      investments which were in her name, and which were taxed to
      her, that would not be income to Father, because “gifts are not
      income for support purposes.” Suzanne D. v. Stephen W., 65
      A.3d 965, 972 (Pa. Super. 2013).

                                    ***

      . . . As to “investment income,” this court accepts as credible and
      of greatest weight the information on Father’s tax returns. Taking
      the full $750.00 of dividend income and $14.00 of capital gain
      income on the 2014 return, there was a total of $764.00 of
      investment income in 2014. This will be attributed to Father as
      his gross annual “investment income.”

Trial Ct. Op., 5/19/17, at 7-8.

      In its June 8, 2018 Opinion, the trial court further emphasized its prior

review of the “credible amounts of Father’s various forms of net income,

business as well as investment income,” and noted that it was Mother’s burden


                                     -8-
J-A02019-19



of proof to show that Father had high levels of investment income. Trial Ct.

Op., 6/8/18, at 3-4. The court found that Mother did not subpoena or enter

into the record “Father’s bank statements, deposit slips or cancelled checks,

all of which could establish the sources of the funds deposited, the destination

of funds disbursed, the amount of principal invested and the amount of income

derived, if any. She did not sustain her burden of proof in this factfinder’s

view.” Id. at 4 n.3.4

       We discern no abuse of discretion in the trial court’s reliance on Father’s

tax returns to determine investment income. The court found the tax returns

credible, found Father’s testimony credible, and weighed the properly

admitted evidence to reach its conclusion that Father’s net income calculation

should be increased by $764.00 to account for investment income. We cannot

and will not reweigh the evidence.             Moreover, Mother has provided no

argument to support a conclusion that the trial court overrode or misapplied

the law, and the record does not show that the trial court’s judgment was

“either manifestly unreasonable or the product of partiality, prejudice, bias or

ill will.” Arbet, supra. Accordingly, Mother’s first issue warrants no relief.
____________________________________________


4 In addressing the “suggestion” provided in this Court’s April 20, 2017
Quashal Order that the trial court consider opening the record, the trial court
observed that, as a proper exercise of its discretion, it had denied a request
for a supplemental hearing by Order dated June 21, 2017, because “[t]o open
the record would have opened the case to re-litigation,” and “unfairly allow
[Mother] a second bite at the apple.” Trial Ct. Op., 6/8/18, at 5. “This is …
one of the significant reasons why a supplemental hearing is not deemed to
be just in this court’s discretion.” Id. at 4 n.4. We see no abuse of discretion
in the trial court’s decision.


                                           -9-
J-A02019-19



       In her second issue, Mother contends that the trial court erred in

concluding that Father had physical custody of the children for over 40% of

the time, when the 2014 custody order allows Father to exercise only 29%

physical custody.

       The support guidelines provide that an obligor may be entitled to a

reduction in his child support payments “[w]hen the children spend 40% or

more of their time during the year” with that parent. Pa.R.C.P. 1910.16-4(c).

Where a parent presents evidence that he enjoys substantial physical custody,

“a rebuttable presumption arises that the obligor is entitled to a reduction in

the basic support obligation to reflect this time.” Id.

       This Court addressed this issue in the May 4, 2017 Memorandum, after

noting that the custody order upon which Mother relied for her calculation had

not been entered into evidence or otherwise appended to the record.5 We

____________________________________________


5 Because this Court previously addressed this issue in our May 4, 2017
Memorandum, the law of the case doctrine arguably applies to preclude our
review of this issue before us. See Windows v. Erie Ins. Exch., 161 A.3d
953, 959 (Pa. Super. 2017) (“The law of the case doctrine refers to a family
of rules which embody the concept that a court involved in the later phases of
a litigated matter should not reopen questions decided by another judge of
that same court or by a higher court in the earlier phases of the matter.”)
(citations omitted)). However, we are mindful that “[i]n determining whether
the law of the case doctrine applies, the appellate court ‘looks to where the
rulings occurred in the context of the procedural posture of the case.’” Id.,
quoting Mohney v. Am. Gen. Life Ins. Co., 116 A.3d 1123, 1132 (Pa. Super.
2015) (citation omitted). In light of the trial court’s grant of Mother’s
Application to Correct the Record to allow for the inclusion of the June 30,
2014 Custody Order subsequent to our May 4, 2017 Memorandum, we decline
to apply the law of the case doctrine to preclude our review in the instant
appeal.


                                          - 10 -
J-A02019-19



noted that “since the trial court’s determination was supported by Father’s

credited testimony, Mother is not entitled to relief.” B.J.S., 1293 MDA 2016,

at 7-8.

       On September 18, 2017, the trial court granted Mother’s Application for

Correction or Modification of Record to the extent of incorporating the Custody

Order dated June 30, 2014, into the record, the order in effect when the

Master and trial court considered the instant Modification Petition.       In its

September 18, 2017 Order, the trial court noted that “paragraph 3.h of the

[Custody] Order of June 30, 2014, accorded [Father] additional time as ‘may

be mutually agreeable by the parties,’ and that the undersigned found as a

fact that the parties did mutually agree to more time to the extent that

[Father] received the children 43.5% of the time.” Order, 9/18/17. The court

concluded that “[i]n view of this finding of fact, and the text of paragraph 3.h,

[Mother’s] argument that the custody order mandated an allocation of 40%

of time to the Defendant is inaccurate.” Id.

       Mother’s sole contention in this appeal is that there was “absolutely no

testimony that the parties exercised custody outside the custody order,” and

the “testimony from the hearing demonstrates that the parties and the special

Master were all in agreement that the custody percentage should be

determined by use of the July 1, 2014 custody order.”6 Mother’s Brief at 18.

In support, Mother provides a short excerpt from the testimony at the
____________________________________________


6The date of the custody order is actually June 30, 2014. See Custody Order,
R.R. at 310a.

                                          - 11 -
J-A02019-19



modification hearing where Mother’s attorney objected to Father’s agreement

that “[u]nder the current [custody] order and going through the school

calendar, [he has] the children 43 and a half percent of the time.” Id. at 19

(citing N.T.).7 Mother then quotes paragraph 3(a) and (b) of the June 30,

2014 Custody Order regarding Father’s weekend and summer custody

allocation, and concludes Father has 29% physical custody.8          Id. at 20.

Mother’s sparse arguments garners no relief.

       Following our remand, which the trial court correctly observed did not

include a direction that the court reconsider the custody allocation, the trial

court opined as follows:

       This court’s finding of fact was that the child does, in fact, spend
       43.5% of his time with Father, regardless of the custody order,
       however, [Mother] ignores paragraph 3.h of the custody order of
       June 30, 2014[,] which accorded Father additional time as “may
       be mutually agreeable by the parties.” . . . The time actually
       spent with Father, even if in excess of the time allocated to him
       under paragraphs 3.a through 3.g of the Order, is permitted under
       paragraph 3.h of the Order.

Trial Ct. Supplemental Opinion, dated Aug. 1, 2017, at 1.



____________________________________________


7 Mother’s objection was that Father was drawing a “legal conclusion” and
providing “incorrect math,” and asked the hearing officer to look at the June
30, 2014 custody order that apparently was not included in the documents
presented at the support hearing, to “rerun [the calculation] to see percentage
of time.” N.T., 12/17/15, R.R. at 25a.


8 The Custody Order granting physical custody to Father is provided in
paragraph 3, subsections (a)-(h), not just (a)-(b). See Custody Order, dated
June 30, 2014, at R.R. 310a-311a.

                                          - 12 -
J-A02019-19


      Mother’s argument does not acknowledge paragraph 3.h of the Custody

Order, and does not provide this panel with any reason to change our prior

conclusion that because “the trial court’s determination was supported by

Father’s credited testimony, Mother is not entitled to relief.”    B.J.S., 1293

MDA 2016, at 7-8. Accordingly, no relief is due.

      In her third issue, Mother challenges the allocation of childcare costs to

Father. This Court previously addressed this issue and concluded that because

Mother did not file exceptions challenging the Master’s calculation of childcare

expenses, she waived this issue. See B.J.S., supra at 5, citing Lawson v.

Lawson, 940 A.2d 444, 450 (Pa. Super. 2009) and Pa.R.C.P. 1910.12(f)

(“Matters not covered by exceptions are deemed waived[.]”).

      Mother’s reassertion of this issue in the instant appeal does not change

the fact that she did not file exceptions as required in order to preserve it. It

is, thus, still waived. Moreover, the law of the case precludes our review of

this issue. Windows v. Erie Ins. Exch., supra at 959.

      In her fourth issue, Mother contends the trial court “erred when it failed

to award unreimbursed medical expenses for the children.” Mother’s Brief at

22. She contends, in one conclusory sentence without development or citation

to any evidentiary support or legal authority, that “Father is responsible for

81.27% of the unreimbursed medical expenses after Mother pays the first

$250.00 per child.” Id.




                                     - 13 -
J-A02019-19


       This Court has repeatedly held that failure to develop an argument with

citation to, and analysis of, relevant authority waives that issue on review.

Harris v. Toys “R” Us–Penn, Inc., 880 A.2d 1270, 1279 (Pa. Super. 2005);

Pa.R.A.P. 2119. Mother’s failure to develop this issue renders it waived.

       Moreover, Mother fails to acknowledge this Court’s previous conclusion

that she waived this issue for failing to raise an exception before the Master.

See B.J.S., 1093 MDA 2016, at 5. In addition, Mother fails to address the

fact that, notwithstanding this Court’s finding of waiver, the trial court on

remand did allocate medical expenses. See Trial Ct. Opinion and Order, dated

6/8/18, at 7.9       Mother’s failure to acknowledge the subsequent Order,

combined with her failure to provide any argument whatsoever, renders her

challenge to the court’s allocation of unreimbursed medical expenses waived.

       In sum, having found Mother’s issues to be without merit or waived, we

affirm the Order.

       Order affirmed.




____________________________________________


9 That Order provided that unreimbursed medical expenses for the children
that are in excess of $250.00 per year per child “shall be allocated 64.13%
to Father and 35.87% to Mother.” Trial Ct. Opinion and Order, dated June
8, 2018, at 6.

                                          - 14 -
J-A02019-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/28/2019




                          - 15 -